     Case 2:19-cv-07615-SVW-JPR Document 41 Filed 11/08/19 Page 1 of 1 Page ID #:937




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
Heidi M. Lobstein,                                           CASE NUMBER

                                                                      2:19-cv-07615-SVW-JPR
                                              PLAINTIFF(S)
                        v.
Washington Mutual Mortgage Pass-Through                       RESPONSE BY THE COURT TO NOTICE TO
Certificates WMALT Series 2007-OC1 et al,                          FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       11/06/2019                      39                       MOTION to Substitute Plaintiff
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       ✔ The document is accepted as filed
       G
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                           at
       G Other




                                                             Clerk, U.S. District Court




Dated: November 8, 2019                                      By:
                                                                   Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
